Bigelow, C. J.
The case, as made by the bill, answer and agreed facts, establishes a clear invasion of the plaintiff’s right by the defendant. The law requires of a party through whose land a natural watercourse passes that he should use the water in such manner as not to destroy, impair or materially affect the beneficial appropriation of it by the proprietors of land below on the same stream. Each riparian owner has the right to use the water for any reasonable and proper purpose, as it flows through his land, subject to the restriction that he shall not thereby deprive others of a like use and enjoyment of the stream as it runs through their land. Any diversion or obstruction of the water which substantially diminishes the volume of the stream, so that it does not flow ut currere solebat, or which defiles and corrupts it to such a degree as essentially to impair its purity and prevent the use of it for any of the reasonable and proper purposes to which running water is usually applied, such as irrigation, the propulsion of machinery, or consumption for domestic use, is an infringement of the right of other owners of land through which a watercourse runs, and creates a nuisance for which those thereby injured are entitled to a remedy. An injury to the purity or quality of the water, to the detriment of other riparian owners, constitutes, in legal effect, a wrong and an invasion of private right, in like manner as a permanent obstruction or diversion of the water. It tends directly to impair and destroy the use of the stream by others for reasonable and proper purposes. Mason v. Hill, 2 Nev. & Man. 747; S. C. 5 B. & Ad. 1. Wood v. Waud, 13 *18Jur. 472; S. C. 3 Exch. 748. 3 Kent Com. (6th ed.) 439. Angell on Watercourses, § 136.
It is conceded in the present case that, by the mode in which the defendant conducts his business, a large quantity of poisonous and corrosive substances is permitted to run into the water of the stream on which the plaintiff’s and defendant’s manufactories are both situated, which defiles and corrupts the water to such an extent that the machinery of the plaintiff is corroded and destroyed, and the use of the water for reasonable and proper purposes is impaired and prevented. We know of no rule or principle of law by which such a mode of appropriation of a running stream, in the absence of any proof of a paramount right or title, can be justified or excused as against a riparian owner of land on the same stream below. No fact appears in this case from which any right by grant, prescription or adverse use is shown to exist, by virtue of which the defendant can claim to use the stream otherwise than as a riparian owner, entitled to the natural and ordinary rights and privileges which usually and legally attach and belong to the owner of land on the banks of a watercourse. It is clear, therefore, that he has been guilty of an infraction of the plaintiff’s rights.
The right of the latter to equitable relief is clear and unquestionable. The acts of. the defendant tend to create a nuisance of a continuous and constantly accruing nature, for which an action of law can furnish no adequate relief. Angell on Watercourses, §§ 444-446. Bemis v. Upham, 13 Pick. 169. Hill v Sayles, 12 Cush. 454. Perpetual injunction granted.